IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 476 EAL 2019
                                               :
                    Respondent                 :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
             v.                                :
                                               :
                                               :
STEVEN SIMMINGER,                              :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

     AND NOW, this 28th day of January, 2020, the Petition for Allowance of Appeal is

DENIED.

     Justice Wecht did not participate in the consideration or decision of this matter.